Order entered on January 7,1939, affirmed, without costs of this appeal to either party. Order entered on January 10, 1939, modified by striking out the denial of the motion as to counsel fees and inserting provision for payment of counsel fees in the sum of $200 and as so modified affirmed, without costs of this appeal to either party. All concur. (The order entered January 7, 1939, strikes out certain parts of defendant’s answer and counterclaim, and the order entered January 10, 1939, denies defendant’s motion for counsel fees and temporary alimony, in a separation action.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.